DETAILED ACTION
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities: “the printing and drying process” and “the updated dryer control parameters” lack antecedent basis. Appropriate correction is required.

Claims 2, 12 and 17 are objected to because of the following informalities: “the processors” lacks antecedent basis. Further, the claims recite “to select the one or more dryer control parameters are determined based on the dryer settings.” This grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro et al. (8,313,188).

	Regarding claims 1, 6 and 11, Muro teaches a printing system, method and at least one computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
	receive printing characteristic information (fig. 7, S2, shoot amount) at a printing system (col. 1, lines 13-23), 
	determine one or more dryer settings (col. 5, lines 47-67, fig. 6, T2L, T2H) based on the printing characteristic information (fig. 6, note that the target temperature changes with the droplet shoot amount);
 	determine one or more dryer control parameters (col. 5, lines 47-67, fig. 6, t1H, t1L note that the timing for beginning hot air introduction is based on T2L and T2H) based on the dryer settings 
	apply the one or more dryer control parameters to a dryer in the printing system (fig. 7, note that the timings of hot air introduction are applied based on the target temperature, which is based on the shoot amount);
 	perform a printing process at the printing system to apply marking material to a medium and dry the applied marking material via the dryer (note that printing processes are necessarily performed intermittently with dryer control routines);
 	monitor the printing system during the printing process and drying process to detect one or more printing characteristic information changes (fig. 9, S12);
 	determine one or more updated dryer control parameters upon a detection of one or more printing characteristic information changes (fig. 9, S13);
 	apply the updated dryer control parameters to the dryer during the printing process (fig. 9, S14).

 	Regarding claim 16, Muro teaches the printing system of claim 12, further comprising a print engine to apply a marking material to a medium (fig. 1, note print engine 1).

	Regarding claim 17, Muro teaches the printing system of claim 16, further a dryer to dry the marking material applied to the medium according to the drying control parameters (see fig. 1, item 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muro in view of Smith et al. (2006/0284949).

	Regarding claims 2, 7 and 12, Muro teaches the printing system, method and at least one computer readable medium of claims 1, 6 and 11, having instructions stored thereon, which are executed by one or more processors (Note that this is necessarily the case). Muro does not teach causing the processors to execute a predictive model to select the one or more dryer control parameters are determined based on the dryer settings. Smith teaches a processor to predict an amount of power needed to supply a dryer for drying a specific amount of ink in a printing system (Smith, [0023]-[0025], see fig. 3). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the predictive technique disclosed by Smith to the device of Muro because doing so would allow for more tailored calculations of temperatures, air flows and timings, thereby ensuring minimal wasting of energy supplied to the printing system and dryer. Note that power supplied to and temperature within a dryer are proportional, and thus it would have been obvious to use either/both criterion for regulating dryer operations.  

	Regarding claims 3, 8 and 13 Muro in view of Smith teaches the printing system, method and at least one computer readable medium of claims 2, 7 and 12, wherein a dryer setting comprises temperature (Muro, see claim 1 rejection).

Regarding claims 4, 9 and 14 Muro in view of Smith teaches the printing system, method and at least one computer readable medium of claims 2, 7 and 12, wherein a dryer setting comprises power (Smith, see fig. 3, As noted above, one of skill in the art would have known power to be one of several proportional criterion that could be used to regulate dryer operating settings).  



	Regarding claims 5, 10 and 15, Muro in view of Smith teaches the printing system, method and at least one computer readable medium of claims 2, 7 and 12, wherein a dryer setting comprises airflow (Muro, see claim 1 rejection, col. 4, lines 5-20, rotational speed of air introduction fan 15).

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. 
Further, it should be noted that, while the Arguments broadly state about Muro that “such heater adjustments is not equivalent to determining dryer settings based on printing characteristic information[,]” no further explanation for how the claimed invention is purported to be patentably distinct from Muro has been detailed. 
The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853